Eletciier, J.,
delivered the opinion of the court.
This appellant, twenty years old, was deaf, able to talk but poorly, and of limited. intelligence. ’ He stood mute when arraigned, and was not able to communicate intelligently with his counsel. He attempted no defense on tire trial, and was naturally convicted. His counsel, in support of his motion for a new trial, made affidavit as to his client’s condition, and asserted that since the trial he had discovered a number of witnesses who would disprove all the material parts of the state’s testimony and establish defendant’s entire innocence of the crime charged and proven. He satisfactorily accounts for his failure to produce this testimony on the trial, since his client was unable to communicate with him. In view of the unfortunate infirmities affecting this defendant, his total failure to make any defense, and the number of the witnesses and the character of the testimony which, according to the showing could be produced at another trial, we think the ends of justice demand that a new trial be granted, in order that opportunity be given defendant to establish his innocence, if he can.

Reversed and remanded.